Citation Nr: 1042284	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-05 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation.

2. Entitlement to a pulmonary disability manifested by shortness 
of breath.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1964.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issue of entitlement to service connection for a pulmonary 
disability manifested by shortness of breath is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not a radiation-exposed veteran, and there is 
no objective evidence establishing actual inservice exposure to 
ionizing radiation.

2.  There is no competent evidence of a nexus between the post 
service diagnosis of atrial fibrillation and service, to include 
credible evidence of continuity of symptomatology.


CONCLUSION OF LAW

Atrial fibrillation was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application. 
 VA notified the Veteran in correspondence dated in April 2005 of 
the information and evidence needed to substantiate and complete 
a claim of entitlement to service connection, to include notice 
of what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain.  VA failed to inform the 
appellant of how disability evaluations and effective dates are 
assigned.  The record, however, shows that any prejudice that 
failure caused was harmless, as the preponderance of the evidence 
is against the claim for entitlement to service connection for 
atrial fibrillation.  Thus, any questions as to the appropriate 
evaluation and effective date to be assigned are moot.

VA has fulfilled its duty to assist the claimant, including 
obtaining VA medical records and private medical records 
identified by the Veteran.  The Board acknowledges that it is 
remanding the claim for service connection for a pulmonary 
disability due to shortness of breath for additional VA medical 
records.  The atrial fibrillation claim may be adjudicated at 
this time because there is no evidence that there are outstanding 
VA medical records pertaining to that disorder, whereas there is 
evidence that there is an outstanding VA treatment record 
pertaining to a pulmonary disability.  

The Veteran was not provided with a VA examinations in connection 
with the claim, and the Board finds that an examination was not 
required.  In this regard, the Secretary must provide a VA 
medical examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability; and (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 
38 U.S.C. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.159(c)(4)(i).

In McLendon, the United States Court of Appeals for Veterans 
Claims (Court) addressed each of the above elements and how the 
Board must apply the facts of the case to the law regarding when 
an examination was necessary, with which the Board has complied.

There is competent evidence that the Veteran has atrial 
fibrillation.  Thus, element (1)-competent evidence of a current 
disability-has been met.  However, the evidence fails to meet 
element (3).  That is, the evidence does not establish that the 
current disability may be related to the in-service event.  
Specifically, there is no competent evidence indicating that 
atrial fibrillation may be associated with an established event, 
injury, or disease in service.  See 38 C.F.R. § 3.159(c)(4)(C).  
Standing alone, the Veteran's allegation of such does not 
establish the possibility of the relationship.  Additionally, the 
Veteran submitted an article on what causes atrial fibrillation, 
and the article does not indicate there is a relationship between 
atrial fibrillation and what the Veteran claims he was exposed to 
during service (chemicals).  Because the Veteran does not meet 
one of the necessary criteria to warrant an examination, VA is 
not obliged to afford the Veteran a VA examination in connection 
with this claim. 

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim.  Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or 
issue that precludes the Board from addressing the merits of this 
appeal. 

Analysis

The Veteran contends that he developed atrial fibrillation as a 
result of in-service duties in a photo laboratory working with 
many chemicals developing film, photographs, and storage of 
supplies containing radioactive materials.  He alleges that he 
worked in darkrooms that did not have the proper ventilation and 
spent many nights sleeping in the laboratories exposed to these 
chemicals and materials stored in the supply room.  As to the 
radioactive materials, the Veteran explained in a "Radiation 
Risk Activity Information Sheet" that he served on a ship that 
had signs posted indicating that there were radioactive 
materials.

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, articles from the 
Internet, service treatment records, service records, and private 
and VA medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered of 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in or 
aggravated by military service.  38 C.F.R. § 3.303(d).

Service connection may be established if a radiation-exposed 
veteran develops a "radiogenic disease" (one that may be 
induced by ionizing radiation, either listed at 38 C.F.R. § 
3.311(b) or established by competent scientific or medical 
evidence to be radiogenic disease), and if the VA Undersecretary 
for Benefits determines that a relationship in fact exists 
between the disease and the veteran's exposure in service.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to that 
of veterans who were in the occupation forces of Hiroshima or 
Nagasaki during the period August 6, 1945, to July 1, 1946; or 
certain service on the grounds of gaseous diffusion plants 
located in Paducah, Kentucky; Portsmouth, Ohio; and Oak Ridge, 
Tennessee; or, in certain circumstances, service on Amchitka 
Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii).

When a claim is based on a disease other than one of those listed 
in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the 
claim under the provisions of 38 C.F.R. § 3.311 provided that the 
claimant has cited or submitted competent scientific or medical 
evidence that the claimed condition is a radiogenic disease.  
38 C.F.R. § 3.311(b).

The Veteran did not serve in the military prior to May 1960.  He 
neither served in Hiroshima or Nagasaki during the pertinent 
regulatory period, nor was he a participant at an atmospheric 
detonation of a nuclear device.  Further, the Veteran did not 
serve on the grounds of gaseous diffusion plants located in 
Paducah, Kentucky; Portsmouth, Ohio; Oak Ridge, Tennessee; or on 
Amchitka Island, Alaska.  There is no evidence, other than the 
appellant's bare assertion, that he was exposed to radioactive 
materials.  As such, the Veteran did not participate in a 
radiation-risk activity, as that term is defined by regulation.  
He also does not have any of the listed diseases in 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Thus, he is not a radiation 
exposed Veteran, and atrial fibrillation is not subject to 
presumptive service connection under 38 U.S.C.A. § 1112(c).

The list of radiogenic diseases found under 38 C.F.R. § 
3.311(b)(2) does not include atrial fibrillation.  As the Veteran 
does not have a radiogenic disease, he must submit or cite 
competent scientific or medical evidence to show that these 
disorders are radiogenic diseases.  38 C.F.R. § 3.311(b).  The 
Veteran has not submitted any such evidence, other than his own 
assertions that he developed atrial fibrillation as a result of 
self reported, but unverified, in-service exposure to radioactive 
materials.  

In this case, there is neither competent evidence showing that 
atrial fibrillation is a radiogenic disease, nor is there 
competent evidence showing that the Veteran was exposed to 
radioactive materials during service.  

While service connection for atrial fibrillation based on 
exposure to ionizing radiation is not warranted, direct service 
connection may be established by competent evidence establishing 
the existence of a medical nexus between the claimed conditions 
and service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Based on the evidence of record, the Board finds that direct 
service connection is not warranted.  The service treatment 
records show that clinical evaluation of the heart and 
cardiovascular system were normal at discharge.  See May 1964 
Report of Medical Examination.  The Veteran denied shortness of 
breath at that time.  See May 1964 Report of Medical History.  

The Veteran has stated that after he was discharged from service, 
he had shortness of breath, as well as a lack of energy.  Based 
upon the VA Form 21-526, Veteran's Application for Compensation 
or Pension, the onset of his atrial fibrillation was listed as 
February 1998-more than 30 years after service-which would 
indicate that his symptoms had begun decades after service.  
Additionally, a July 2000 private medical record shows that the 
examiner noted that the Veteran's atrial fibrillation was 
essentially found that day, when he underwent a physical with Dr. 
Ferrell.  See July 2000 private medical record.  The examiner 
also noted that the Veteran reported occasional dyspnea climbing 
stairs, which the Board finds is not evidence of chronic 
symptoms.  

The Veteran's statement in his application that atrial 
fibrillation began in 1998 is evidence against a finding that 
atrial fibrillation had its onset in service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years after 
service).  The July 2000 diagnosis of atrial fibrillation, i.e.,  
the first time the disability was diagnosed, is also evidence 
against the Veteran's claim that atrial fibrillation is due to 
service.  Id.  The Veteran's allegation of the onset of atrial 
fibrillation in 1998 is evidence against a continuity of 
symptomatology following service discharge.  Finally, and most 
importantly, there is no competent evidence of a nexus between 
atrial fibrillation and the Veteran's service.  In this case, a 
medical opinion is required to establish a nexus between atrial 
fibrillation and the Veteran's service.  

In sum, service connection for a radiogenic disease is not 
warranted pursuant to 38 C.F.R. § 3.311 because atrial 
fibrillation is not a radiogenic disease, and there is no 
objective evidence of radiation exposure in service.  Service 
connection is also not warranted under 38 C.F.R. § 3.303 as there 
is no competent evidence of a nexus between atrial fibrillation 
and the Veteran's service, to include evidence of a continuity of 
symptomatology.  

While the Veteran claims that his atrial fibrillation is due to 
service, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion regarding 
matters involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board considered the clinical literature submitted by the 
appellant, however, standing alone, this literature is simply too 
general to make a causal link to between atrial fibrillation and 
the Veteran's service.  Sacks v. West, 11 Vet. App. 314 (1998); 
Wallin v. West, 11 Vet. App. 509 (1998). 

For the reasons stated above, the preponderance of the evidence 
is against entitlement to service connection for atrial 
fibrillation.  In reaching this determination, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for atrial fibrillation is 
denied.


REMAND

The Board has been put on notice about the possibility of 
outstanding relevant VA records, and an attempt to obtain them 
must be made.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Specifically, a February 2008 VA treatment record shows 
that a CT scan found a linear left lower lobe pulmonary nodule, 
which was too small to characterize.  In a February 2008 letter, 
a VA physician stated, "I have already ordered a follow [-]up CT 
scan in 1 year."  Thus, it would appear that the Veteran 
underwent a CT scan at VA in 2009, which is not of record.  The 
most recent VA treatment records are dated in February 2008.  
Thus, an attempt to obtain that record, and any other relevant VA 
treatment records, must be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain VA treatment 
records from the Salisbury, North Carolina, 
facility beginning from February 2008 to the 
present, particularly any pulmonary treatment 
report, or chest CT scan conducted in 2009.

2.  Based on what any records show, the 
RO/AMC may conduct whatever additional 
development it deems is warranted.

3.  The RO/AMC should readjudicate the issue 
of entitlement to service connection for a 
pulmonary disability manifested by shortness 
of breath.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


